DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-16 are allowed.


With respect to claim 13, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a machine readable storage medium storing instructions; and a processor to execute the instructions to: receive radial k-space magnetic resonance imaging (MRI) data of a patient; generate a first subset of the radial k-space MRI data for a first time; generate a second subset of the radial k-space MRI data for a second time; determine a first series of dipole sources via direct dipole decomposition of the first subset; determine a second series of dipole sources via direct dipole decomposition of the second subset; and detect movement of the patient based on the first series of dipole sources and the second series of dipole sources.”

Claims 14-16 are allowable due to their dependencies on claim 13.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (U.S. Publication No. 2009/0009167 A1).

With respect to claim 1, Du discloses a system comprising: a machine readable storage medium storing instructions (para 0124, lines 1-21); and a processor to execute the instructions to: receive radial k-space (para 0121, lines 1-5) magnetic resonance imaging (MRI) data of a patient (para 0066, lines 1-12); determine a series of dipole sources via direct dipole decomposition of the radial k-space MRI data (para 0090, lines 19-28); and identify an activation within the patient based on the series of dipole sources (para 0091, lines 1-6).

With respect to claim 2, Du discloses the system of claim 1, wherein the radial k-space MRI data comprises radial k-space MRI data obtained via a free induction decay (FID) sequence (para 0099, lines 1-17).

               With respect to claim 3, Du discloses the system of claim 2, wherein the FID sequence comprises a sweep imaging with Fourier transformation (SWIFT) sequence or a zero echo time (ZTE) sequence (para 0099, lines 1-17).

With respect to claim 4, Du discloses the system of claim 1, wherein the processor is to execute the instructions to determine the series of dipole sources by determining a secular dipole basis and extracting the series of dipole sources from the radial k-space (para 0090, lines 19-28) MRI data based on the secular dipole basis (para 0124, lines 1-21).

With respect to claim 7, Du discloses the system of claim 1, wherein the dipole sources comprise time varying dipole sources, and wherein the processor is to execute the instructions (para 0124, lines 1-21) to identify an activation within the patient by performing independent component analysis on the series of time varying dipole sources (para 0090, lines 19-28).

With respect to claim 8, Du discloses the system of claim 1, wherein the processor is to execute the instructions to further: correct the radial k-space MRI data for object motion and field inhomogeneities (para 0053, lines 1-12); and reconstruct an anatomical reference image of the patient based on the corrected radial k-space MRI data (see 3104 shown in Fig. 31).

With respect to claim 9, Du discloses the system of claim 8, wherein the dipole sources comprise time varying dipole sources (para 0090, lines 19-28); and wherein the processor is to execute the instructions to further overlay and display the time varying dipole sources over the anatomical reference image (para 3110, Fig. 31; generate spectroscopic images based on the first set of images).

With respect to claim 10, Du discloses the system of claim 1, wherein the radial k-space MRI data comprises T1 weighted radial k-space MRI data (para 0054, lines 1-10).

With respect to claim 11, Du discloses the system of claim 1, wherein the radial k-space MRI data comprises T2 weighted radial k-space MRI data (para 0054, lines 1-10).

With respect to claim 12, Du discloses the system of claim 1, wherein the radial k-space MRI data comprises diffusion or perfusion weighted radial k-space MRI data (para 0090, lines 1-28).


With respect to claim 17, Du discloses a coil for a magnetic resonance imaging (MRI) system, the coil comprising: a transmit coil (the system 3014 includes an RF transmit coil, para 0109; Fig. 30); a receiver coil (see RF receive coil see para 0109; Fig. 30); and a proton free polymer housing enclosing the transmit coil and the receiver coil (see housing system 3000 shown in Fig. 30).

With respect to claim 18, Du discloses the coil of claim 17, further comprising:
a first Q-spoiling and detuning circuit electrically coupled to the transmit coil (para 0051, lines 1-8); and a second Q-spoiling and detuning circuit electrically coupled to the receiver coil (para 0051, lines 1-8).

With respect to claim 19, Du discloses the coil of claim 17, further comprising:
a direct digitization module to receive analog signals from the receiver coil and convert the analog signals to digital signals (para 0124, lines 1-6).

With respect to claim 20, Du discloses the coil of claim 19, further comprising:
a radio frequency (RF) (para 0003, lines 1-4) switch between the receiver coil and the direct digitization module (para 0124, lines 1-6), the RF switch controllable to pass the analog signals from the receiver coil to a selected one of a receiver chain and the direct digitization module (see RF receive coil see para 0109; Fig. 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Du (U.S. Publication No. 2009/0009167 A1) in view of Wheaton et al. (U.S. Publication No. 2014/0232393 A1).


With respect to claim 5, Du discloses the system of claim 1.

Wheaton et al. discloses wherein the processor is to execute the instructions to determine the series of dipole sources by decomposing the radial k-space MRI data into a series of isocenter spherical harmonics to compensate for MRI magnet and system inhomogeneities (para 0054, lines 1-9).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Du to include wherein the processor is to execute the instructions to determine the series of dipole sources by decomposing the radial k-space MRI data into a series of isocenter spherical harmonics to compensate for MRI magnet and system inhomogeneities as taught by to reduce eddy current to improve the effectiveness of the device.


With respect to claim 6, the combination of Du and Wheaton et al. discloses the system of claim 5, wherein the dipole sources comprise time varying dipole sources and the isocenter spherical harmonics comprise time varying spherical harmonics (Wheaton et al. para 0054, lines 1-9).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866